Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the original filing of 22 September 2020 and the Preliminary Amendment filed 17 March 2021.  Original Claims 1-43 have been canceled.  New Claims 44-66 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 44-51, 53-54, 56-58, 60-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0164888 A1) in view of Chen et al. (US 2013/0007151 A1).

1. - 43. (Cancelled)

Claim 44.  Chang discloses a method comprising: 
determining, responsive to real-time receipt of an instance of a social media message, that the social media message is to be evaluated, detecting a false message or messages in a social network communication (P. 0011) of data received in real-time (P. 0021); 
determining … for the social media message, … instances of an original posting of the social media message by a user or instances of an interaction with the social media message by a user, messages are shared among users (P. 0018) the social networking application or another application may detect content posted on the site and monitor for a number of sharing of the content among users (P. 0022), 
… following or follows relationships …, postings appear (e.g., displayed) on a wall (e.g., web page) of a user and any other users (e.g., friends, connections) that may have access to the information posted by this user, and are accessible or displayed for sharing on user devices of users who have connections (e.g., friends list) with this user (P. 0038), and 
… a propagation of the social media message, a predefined rule can be the total number of sharing, liking, commenting, or another functionality of a social network, for example, occurring within a period of time, in a particular geographical region, and/or particular community (P. 0018) identifying patterns of sharing a communication in the social networking environment including the speed of sharing (e.g., number of sharing in a time interval), locality of sharing, comparing the profile of the users who are sharing, time of sharing, and other attributes with respect to the sharing (P. 0024) the user interface also shows the number of likes for this message and the number of shares (P. 0052); 
generating features …, the sharing patterns include sharing attributes (P. 0024) the first probability may be identified if the communications fall within the rules, in this example, content is shared among the specified group in the specified locality (P. 0025); 
processing the features … to obtain a prediction of virality or a prediction of fake news for the social media message, responsive to determining the first probability of false information in the communication exceeding a first threshold, the method may include performing an additional validation of the communication (P. 0026) the additional validation determines a second probability that the communication contains false information (P. 0030); 
determining that the prediction warrants prevention, responsive to determining that the second probability indicative of the communication containing false information exceeds a second threshold, the method may include performing an action to reduce dissemination the communication (e.g., determined to have false information) (P. 0032); and 
in response to determining the prediction warrants prevention, preventing further distribution of instances of the social media message, including one or more of blocking the entire message or portions thereof determined to be false, erasing the entire message or portions thereof determined to be false (P. 0033).

Chang does not disclose a graph comprising nodes and edges in the following limitations: determining a graph for the social media message, the graph including nodes and edges, wherein: the nodes in the graph represent instances of an original posting of the social media message by a user or instances of an interaction with the social media message by a user; a first set of edges represent following or follows relationships between the nodes; a second set of edges represent a propagation of the social media message; generating features describing the nodes and the edges of the graph, as disclosed in the claims.  However, in the same field of invention, Chen discloses a social network is characterized as a directional diagram configured by all short message records between a user, i.e., a central node, and its direct contacts (P. 0026) wherein edges exist between all contact nodes to which the central node sends messages directly, and a history social network is calculated comprising a directional diagram (P. 0040).  Therefore, considering the teachings of Chang and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a graph comprising nodes and edges in the following limitations: determining a graph for the social media message, the graph including nodes and edges, wherein: the nodes in the graph represent instances of an original posting of the social media message by a user or instances of an interaction with the social media message by a user; a first set of edges represent following or follows relationships between the nodes; a second set of edges represent a propagation of the social media message; generating features describing the nodes and the edges of the graph with the teachings of Chang with the motivation to provide a well-known data representation for performing effective analysis of user activities on social networks and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Chang does not disclose processing the features by a graph neural network to obtain a prediction of virality or a prediction of fake news for the social media message, as disclosed in the claims.  However, Chen discloses using machine learning to evaluate and characterize the messages (P. 0046) wherein the machine learning method can include neural network, decision tree, support vector machine and so on (P. 0051).  Therefore, considering the teachings of Chang and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine processing the features by a graph neural network to obtain a prediction of virality or a prediction of fake news for the social media message with the teachings of Chang and Chen with the motivation to provide a well-known machine learning methodology for performing effective analysis of user activities on social networks and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 45.  Chang and Chen disclose the method of claim 44, and Chang further discloses determining the graph includes identifying a link to a particular web page in the social media message and including in the graph original postings with a link to the particular web page, the social networking environment platform or tool receives messages or posting from the user devices and the postings appear (e.g., displayed) on a wall (e.g., web page) of a user and any other users (e.g., friends, connections) that may have access to the information posted by this user (P. 0038).

Claim 46.  Chang and Chen disclose the method of claim 44, and Chang further discloses determining that the prediction warrants further evaluation; and flagging the social media message for further evaluation, responsive to determining the first probability of false information in the communication exceeding a first threshold, the method may include performing an additional validation of the communication (P. 0026) the additional validation determines a second probability that the communication contains false information (P. 0030).

Claim 47.  Chang and Chen disclose the method of claim 46, and Chang further discloses the further evaluation includes additional computerized comparison of content associated with content originating from trusted agencies, additional validation may include sending the communication to one or more validation services such as hoax validation services for determining whether there is a second probability that the communication contains false information, checking with the entities or localities mentioned in the communication to validate the information and check on the authenticity of the information, a request may be made directly to an institution contained in the communication to validate the authenticity (P. 0029).

Claim 48.  Chang and Chen disclose the method of claim 44, and Chang further discloses preventing further distribution includes deleting the social media message or deleting the instances of interaction with the social media message, blocking the entire message or portions thereof determined to be false, erasing the entire message or portions thereof determined to be false (P. 0033).

Claim 49.  Chang and Chen disclose the method of claim 44, and Chang further discloses features describing the nodes include features describing the users associated with the instances, identifying patterns of sharing a communication in the social networking environment include comparing the profile of the users who are sharing (P. 0024).

Claim 50.  Chang and Chen disclose the method of claim 49, and Chang further discloses the features describing the users associated with the instances, including one or more of: a user self-characterization text; a user self-description; previous user activity; followers count of a user; friends count of a user; favorites of a user; or whether or not the user is a verified user, users can create an online profile for themselves (P. 0013) a sharing pattern can include comparing the profiles of users who are sharing (P. 0024).

Claim 51.  Chang and Chen disclose the method of claim 49, and Chang further discloses features describing the first set of edges include one or more of: length duration of a social relation between related users; strength of the social relation; or aggregation of communication between the related users, based on a threshold number of count, e.g., of the sharing, liking, commenting or another, the method may consider the message for further validation (P. 0019) share patterns includes comparing the profile of the users who are sharing (P. 0024) and a threshold for (P. 0025) sharing among users in specified groups (P. 0042).

Claim 53.  Chang and Chen disclose the method of claim 44, and Chang further discloses determining that the social media message is to be evaluated includes determining that the social media message has a minimum cascade size, a rule can be the total number of sharing, liking, commenting, or another functionality of a social network, for example, occurring within a period of time, in a particular geographical region, and/or particular community (P. 0018) This analogous to the definition of a cascade per Applicant’s specification in P. 0239.

Claim 54.  Chang and Chen disclose the method of claim 44, and Chang further discloses features describing the instances include one or more of: timestamps for an instance: whether or not an instance is an original posting; a time delay before propagating: a reply count; a quote count; a favorite or "like" count; a count indicative of sharing or "retweeting"; or number of hashtags associated with a message, a rule can be the total number of sharing, liking, commenting, or another functionality of a social network, for example, occurring within a period of time, in a particular geographical region, and/or particular community (P. 0018).

Claim 56.  Chang and Chen disclose the method of claim 44, and Chang further discloses determining that the social media message has a minimum number of instances of an interaction before generating the graph, based on a threshold number of count, e.g., of the sharing, liking, commenting or another, the method may consider the message for further validation (P. 0019).

Claim 57.  Chang and Chen disclose the method of claim 44, and Chen further discloses a determination of spam is based on a threshold (normal if larger than the threshold, and suspicious spam if smaller than the threshold) and is obtained by a selected categorization model training (P. 0046).  Therefore, considering the teachings of Chang and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine training the graph neural network on examples of social media messages with known class labels with the teachings of Chang and Chen with the motivation to provide a well-known machine learning methodology for performing effective analysis of user activities on social networks and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 58.  Chang and Chen disclose the method of claim 57, and Chang discloses for messages over a period of time (P. 0018) and share patterns are used to predict a degree of abnormality in the content (P. 0024) and responsive to determining the first probability of false information in the communication exceeding a first threshold, the method may include performing an additional validation of the communication (P. 0026) and Chen discloses a determination of spam is based on a threshold (normal if larger than the threshold, and suspicious spam if smaller than the threshold) and is obtained by a selected categorization model training (P. 0046).  Therefore, considering the teachings of Chang and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the known class labels relate to fake news and training the graph neural network includes: training the graph neural network to predict number of shares after a given time t; and refining the graph neural network to predict a fake news label with the teachings of Chang and Chen with the motivation to provide a well-known machine learning methodology for performing effective analysis of user activities on social networks and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 60.  Chang discloses a method of evaluating at least one instance of a social media message on a social network, the method comprising: 
obtaining, in response to real-time receipt of one shared instance of the social media message, shared instances of the social media message, detecting a false message or messages in a social network communication (P. 0011) messages are shared among users (P. 0018) of data received in real-time (P. 0021); 
extracting input information features for the shared instances, a predefined rule can be the total number of sharing, liking, commenting, or another functionality of a social network, for example, occurring within a period of time, in a particular geographical region, and/or particular community (P. 0018) identifying patterns of sharing a communication in the social networking environment including the speed of sharing (e.g., number of sharing in a time interval), locality of sharing, comparing the profile of the users who are sharing, time of sharing, and other attributes with respect to the sharing (P. 0024) the user interface also shows the number of likes for this message and the number of shares (P. 0052); 
obtaining data on propagation of the shared instances on the social network by extracting at least a subset of users of the social network passing the social media message along their social connections, a predefined rule can be the total number of sharing, liking, commenting, or another functionality of a social network, for example, occurring within a period of time, in a particular geographical region, and/or particular community (P. 0018) identifying patterns of sharing a communication in the social networking environment including the speed of sharing (e.g., number of sharing in a time interval), locality of sharing, comparing the profile of the users who are sharing, time of sharing, and other attributes with respect to the sharing (P. 0024); 
determining user features, the user features relating to the users passing the social media message along their social connections, the first probability may be identified if the communications fall within the rules, in this example, content is shared among the specified group in the specified locality (P. 0025); 
determining social connection features from the social network for the users passing the social media message along their social connections, the first probability may be identified if the communications fall within the rules, in this example, content is shared among the specified group in the specified locality (P. 0025) postings appear (e.g., displayed) on a wall (e.g., web page) of a user and any other users (e.g., friends, connections) that may have access to the information posted by this user, and are accessible or displayed for sharing on user devices of users who have connections (e.g., friends list) with this user (P. 0038); 
determining information propagation features, including at least the time of input information passing from one user to another, a predefined rule can be the total number of sharing, liking, commenting, or another functionality of a social network, for example, occurring within a period of time, in a particular geographical region, and/or particular community (P. 0018) identifying patterns of sharing a communication in the social networking environment including the speed of sharing (e.g., number of sharing in a time interval), locality of sharing, comparing the profile of the users who are sharing, time of sharing, and other attributes with respect to the sharing (P. 0024); 
processing the information propagation features, user features, social connections features, and input information features …, … providing a prediction of virality or a prediction of fake news for the social media message, responsive to determining the first probability of false information in the communication exceeding a first threshold, the method may include performing an additional validation of the communication (P. 0026) the additional validation determines a second probability that the communication contains false information (P. 0030); 
determining that the prediction warrants prevention, responsive to determining that the second probability indicative of the communication containing false information exceeds a second threshold, the method may include performing an action to reduce dissemination the communication (e.g., determined to have false information) (P. 0032); and 
in response to determining the prediction warrants prevention, preventing further distribution of instances of the social media message, including one or more of blocking the entire message or portions thereof determined to be false, erasing the entire message or portions thereof determined to be false (P. 0033).

Chang does not disclose processing … by a graph neural network, the graph neural network providing …, as disclosed in the claims.  However, Chen discloses using machine learning to evaluate and characterize the messages (P. 0046) wherein the machine learning method can include neural network, decision tree, support vector machine and so on (P. 0051).  Therefore, considering the teachings of Chang and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine processing … by a graph neural network, the graph neural network providing … with the teachings of Chang with the motivation to provide a well-known machine learning methodology for performing effective analysis of user activities on social networks and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 61.  Chang and Chen disclose the method of claim 60, Chen discloses a social network is characterized as a directional diagram configured by all short message records between a user, i.e., a central node, and its direct contacts (P. 0026) the social network characteristics include (P. 0028) ratio of bidirectional edges among all edges connecting a central node, representing a ratio of having received short messages from the central node number and replying the short messages to the central node number in the session (without relationship in time sequence between sending and receiving), in other words, a reply ratio (P. 0032) wherein edges exist between all contact nodes to which the central node sends messages directly, and a history social network is calculated comprising a directional diagram (P. 0040) Both vertex (node) and edge functions are used to characterize the social graph.  Therefore, considering the teachings of Chang and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the social network is a social graph comprising vertices representing users and edges representing social connections, wherein the social graph further comprises vertex-wise functions representing the user features and edge- wise functions representing the social connection features with the teachings of Chang and Chen with the motivation to provide a well-known data representation for performing effective analysis of user activities on social networks and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 62.  Chang and Chen disclose the method of claim 60, Chen discloses a social network is characterized as a directional diagram configured by all short message records between a user, i.e., a central node, and its direct contacts (P. 0026) wherein edges exist between all contact nodes to which the central node sends messages directly, and a history social network is calculated comprising a directional diagram (P. 0040).  Therefore, considering the teachings of Chang and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the social network is a social graph comprising vertices representing users and edges representing social connections, wherein the information propagation features are derived from a propagation graph, comprising a subgraph or a tree of the social graph with the teachings of Chang and Chen with the motivation to provide a well-known data representation for performing effective analysis of user activities on social networks and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 63.  Chang and Chen disclose the method of claim 62, Chen discloses a social network is characterized as a directional diagram configured by all short message records between a user, i.e., a central node, and its direct contacts (P. 0026) the social network characteristics include (P. 0028) ratio of bidirectional edges among all edges connecting a central node, representing a ratio of having received short messages from the central node number and replying the short messages to the central node number in the session (without relationship in time sequence between sending and receiving), in other words, a reply ratio (P. 0032) wherein edges exist between all contact nodes to which the central node sends messages directly, and a history social network is calculated comprising a directional diagram (P. 0040) Both vertex (node) and edge functions are used to characterize the social graph.  Therefore, considering the teachings of Chang and Chen, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the information propagation features are represented as vertex-wise functions and edgewise functions on the propagation graph with the teachings of Chang and Chen with the motivation to provide a well-known data representation for performing effective analysis of user activities on social networks and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Claim 64.  Chang and Chen disclose the method of claim 60, and Chang further discloses the data on the propagation comprises a single cascade of propagation of the shared instances originated by a user of said social network, a rule can be the total number of sharing, liking, commenting, or another functionality of a social network, for example, occurring within a period of time, in a particular geographical region, and/or particular community (P. 0018) This analogous to the definition of a cascade per Applicant’s specification in P. 0239.

Claim 65.  Chang and Chen disclose the method of claim 60, and Chang further discloses the data on the propagation comprises a plurality of cascades of propagation of the shared instances originated by a plurality of users of the social network, a rule can be the total number of sharing, liking, commenting, or another functionality of a social network, for example, occurring within a period of time, in a particular geographical region, and/or particular community (P. 0018) This analogous to the definition of a cascade per Applicant’s specification in P. 0239.

Claim 66.  Chang and Chen disclose the method of claim 60, and Chang further discloses determining that the prediction warrants further evaluation; and flagging the social media message for further evaluation, responsive to determining the first probability of false information in the communication exceeding a first threshold, the method may include performing an additional validation of the communication (P. 0026) the additional validation determines a second probability that the communication contains false information (P. 0030).

Claim(s) 52, 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0164888 A1) in view of Chen et al. (US 2013/0007151 A1) and further in view of Holtham (US 2018/0247227 A1).

Claim 52.  Chang and Chen disclose the method of claim 44, but Chang does not disclose the graph neural network comprises: a graph convolutional layer; and a graph pooling layer, wherein the graph pooling layer includes graph coarsening or permutation-invariant aggregation, as disclosed in the claims.  However, in the same field of invention, Holtham discloses a convolutional neural network made up of nodes comprising convolutional layers and the values of each layer can be pooled to reduce computations in a subsequent layer (P. 0025) inputs are applied to a coarsening module to generate inputs of different levels of mesh refinements which are input into the multi-level training module to recover the trained network parameters (P. 0039).  Therefore, considering the teachings of Chang, Chen and Holtham, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the graph neural network comprises: a graph convolutional layer; and a graph pooling layer, wherein the graph pooling layer includes graph coarsening or permutation-invariant aggregation with the teachings of Chang and Chen with the motivation to provide an efficient and more improved optimization scheme by starting initially with coarser discretized inputs or more lossy compression, instead of working with a single input resolution (Holtham: P. 0044).

Claim 59.  Chang and Chen disclose the method of claim 58, but do not disclose wherein refining the graph neural network includes replacing at least one layer of the graph neural network with at least one new layer or modification of parameters of the graph neural network, as disclosed in the claims.  However, in the same field of invention, Holtham discloses the nodes in each convolutional layer of a CNN can share weights such that the convolutional filter of a given layer is replicated across the entire width and height of the input volume (e.g., across an entire frame), reducing the overall number of trainable weights and increasing applicability of the CNN to data sets outside of the training data. (P. 0025) Weights of one convolutional layer are replicated across layers, thereby modifying the parameters of a given layer.  Therefore, considering the teachings of Chang, Chen and Holtham, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein refining the graph neural network includes replacing at least one layer of the graph neural network with at least one new layer or modification of parameters of the graph neural network with the teachings of Chang and Chen with the motivation to provide an efficient and more improved optimization scheme by starting initially with coarser discretized inputs or more lossy compression, instead of working with a single input resolution (Holtham: P. 0044).
	
Claim(s) 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0164888 A1) in view of Chen et al. (US 2013/0007151 A1) and further in view of Vora et al. (US 2013/0332263 A1).

Claim 55.  Chang and Chen disclose the method of claim 44, and Chang discloses determining the second set of edges includes: adding an edge of the second edges between a first node and a second node responsive to determining a user of the second node follows a user of the first node and the second node has a timestamp later than a timestamp for the first node, a rule can be the total number of sharing, liking, commenting, occurring within a period of time, in a particular community (P. 0018) content may be shared among a specified group (P. 0025) other users (e.g., friends, connections) have access to the information posted by a user (P. 0038) This function is a forward or share by a follower user.

Chang does not disclose adding an edge of the second edges between a third node and a fourth node responsive to determining the third node is associated with a largest number of followers of nodes having a timestamp prior to the fourth node and a user for the fourth node does not follow any users associated with the nodes having a timestamp prior to the fourth node, as disclosed in the claims.  However, Chang further discloses other users may be notified if a message is inappropriate or has a poor degree of authenticity (P. 0019).  That is, Chang appears to disclose that users that do not follow the sending user are notified of the evaluation of the message.  Chen discloses a sending user may be a categorized as either engaging in either normal session behavior or bulk message behavior to build a social network of the user in each of the sessions and to calculate at least one type of social network characteristic in the respective sessions (P. 0016) with regard to sending behavior of the user (P. 0020) by calculating a message sending rate (P. 0021) calculating the ratio of the number of the bidirectional edges whose weights are larger than 2 among all bidirectional edges connecting a central node to the number of all outgoing edges (P. 0039).  However, in the same field of invention, Vora discloses a user posting a negative comment to a campaign, and also having a large number of followers or friends, may be identified as a user that should receive extra attention (P. 0026) where there is no initial connection between the campaigning user and the target user (P. 0032).  Therefore, considering the teachings of Chang, Chen and Vora, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine adding an edge of the second edges between a third node and a fourth node responsive to determining the third node is associated with a largest number of followers of nodes having a timestamp prior to the fourth node and a user for the fourth node does not follow any users associated with the nodes having a timestamp prior to the fourth node with the teachings of Chang and Chen with the motivation to identify users who are potentially tend to send in inappropriate messages.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696. The examiner can normally be reached 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        7/2/2022


/JUSTIN S LEE/Primary Examiner, Art Unit 2177